DETAILED ACTION
This office action is in response to amendment filed 1/25/2022.
Claims 1-5 and 8 are pending. Claims 6-7 have been canceled. Claim 1 has been amended.

Allowable Subject Matter
Claims 1-5 and 8 are allowed.
The following is an examiner’s statement of reasons for allowance:
Prior art does not disclose, alone or in combination along with, the limitations of the  independent claims reciting a light emitting device comprising an epitaxial substrate; a HEMT having an epitaxial semiconductor channel layer on the epitaxial substrate; an isolation layer over the HEMT; an LED comprising an n-doped semiconductor layer, a light-emitting active region, and a p-doped semiconductor layer; and an conductive path shorting a node of the LED to a node of the HEMT; wherein the isolation layer comprises an epitaxial dielectric material in epitaxial alignment with an epitaxial semiconductor material of the light-emitting active region and the epitaxial semiconductor channel layer; and wherein the isolation layer includes, from bottom to top: a first graded AlGaN layer in which an atomic concentration of Al increases with a vertical distance from the epitaxial substrate; an AlN layer located on the first graded AlGaN layer and including AlN as the epitaxial dielectric material; and a second graded AlGaN layer in which an atomic concentration of Al decreases with a vertical distance from the epitaxial substrate. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YU CHEN whose telephone number is (571)270-7881. The examiner can normally be reached Monday-Friday: 9:00AM-6:00PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on (571)272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YU CHEN/Primary Examiner, Art Unit 2815